DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is confusing and therefore vague and indefinite as applicant recites “wherein an ignition loss of a molded article…6.5 mass% or less” as this phrase concerns a molded article however the claim is directed to a hydraulic composition.  Nowhere in the preamble of this claim or in claim 10 (the claim from which this claim depends) is a molded article recited.  Accordingly it is unclear as to how this property would refer to the hydraulic composition itself.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoie et al “Effects of Compounding Materials on High Heat Resistant Mold Making Using Inkjet 3D Printer”.
The reference teaches compositions comprising a fast setting cement, powdery poly vinyl alcohol (PVA), and sand.  The amount of the PVA is 0 to 5.0 mass% and the amount of cement is 15%.  Figure 1 teaches the relationship between compound rate of PVA and Mass of Cured Part.  Figure 2 shows change in bending strength using 1.5 mass% of PVA.  The compositions are used to produce a mold using 3D printing.
The instant claims are met by the reference.
As for claim 1, the reference teaches the addition of a polymer to an inorganic binder.  The amount recited in Figure 2 when 1.5% PVA is utilized falls within the claimed range.  Also the amounts of 1 mass% and 2 mass% which are recited in Table 1 also fall within the claimed range.

As for claim 14, the reference teaches the use of a 3D printer to produce a mold and this would be an example of an additive manufacturing device.

Claims 1, 3-4, 8, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombrowski et al (US Patent No. 9,181,130 B2).
The reference teaches, in Table 1A, Ex. 1, compositions comprising Portland cement, redispersible polymer powder, sand, polypropylene glycol, Methocel MC 10-0148 and water.
The redispersible polymer powder has an average particle size of 58.5 µm.
	The instant claims are met by the reference.
	As for claim 1, the reference teaches Portland cement which meets the hydraulic binder and a redispersible polymer powder which meets the polymer.  The amount of the polymer powder falls within the claimed range.  
As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 4, the polymer has a size of 58.5 µm which falls within the claimed range.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 10, the reference teaches an amount of water that falls within the claimed range.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No JP 2017-123796 A.
The reference teaches, in Experimental Example 2, compositions comprising 5 parts of a cement admixing polymer and 100 parts of calcium aluminate and gypsum.  According to Table 2, the amount of the calcium aluminate and gypsum ranges from 100% calcium aluminate to a 50/50 mixture of calcium aluminate and gypsum.
The instant claims are met by the reference.
As for claim 1, the reference teaches calcium aluminate or mixtures of calcium aluminate and gypsum which meets the inorganic binder.  The admixing polymer meets the polymer and is present in an amount that falls within the claimed range.

As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 9, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.

Claims 1-3, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Patent Application No. WO 2013/054833 A1.
The reference teaches, on page 3 in the 4th full paragraph of the machine translation, a composition comprising foundry sand, alumina cement and water-stop cement and PVA.  They are mixed in the range of 70 to 75% sand, 25 to 30% cement, and 0.5 to 1.5% PVA.  The next paragraph recites that the mixing ratio of the alumina cement to the water stopping cement is 70 to 80% by weight:20 to 30% by weight.  According to the technical field the composition is used in a powder fixing and laminating method.
The instant claims are met by the reference.
As for claim 1, the reference teaches alumina cement and water-stop cement which meets the inorganic binder and PVA which meets the polymer.  The amount of the polymer falls within the claimed range.

As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 9, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 14, this method is taught by the reference as the method of powder fixing and laminating would be an example of utilizing an additive manufacturing device.

Claims 1, 3, 8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 104310918 A.
The reference teaches, in Embodiment 3 a composition for 3D printing comprising: Sulphoaluminate cement 30%, ordinary Portland cement 5%, S95 grade mineral powder 8%, tailings mechanism sand 35%, high molecular polymer 2.5%, naphthalene high efficiency water reducer 0.2%, lithium carbonate 0.05% Sodium tetraborate 0.1%, sodium gluconate 0.1%, thixotropic agent 0.5%, polypropylene fiber 0.1%, starch ether 0.25%, shrinkage reducing agent 1%, and mixing water 17.2%.
The instant claims are met by the reference.

As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 10, the reference teaches the presence of water which falls within the claimed range and also teaches sand.
As for claim 13, as the reference teaches a composition that meets the limitations of claim 10 it is believed that this property would be possessed by the composition if it were made into a molded article. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 14, the reference teaches the use of 3D printing which is a type of additive manufacturing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C.103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoie et al “Effects of Compounding Materials on High Heat Resistant Mold Making Using Inkjet 3D Printer.
The reference was discussed previously.
As for claim 6, while the reference does not teach the use of a partially saponified polyvinyl alcohol it does teach the use of polyvinyl alcohol.  Accordingly it would have been obvious to utilize any type of polyvinyl alcohol, without producing any unexpected results absent evidence otherwise as applicant has not shown that the use of a particular type of polyvinyl alcohol would produce unexpected results.’
Accordingly, based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 57-106560A.
The reference teaches, in the abstract, a Coloured, inorganic body is made by hydraulically hardening a mixt. of (1) 100 pts.wt. inorganic hydraulic material, (2) 0.001-10 pts.wt. water-soluble high polymer, (3) 0.1-30 pts.wt. (based solid matter) of emulsion of anionic resin and (4) colourant and if necessary, coating the hardened body with photosetting. Inorganic hydraulic material is pref. hydraulic gypsum or white Portland cement (100 pts.wt.). Water-soluble high polymer is pref. methyl cellulose, hydroxypropylmethyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, ethylhydroxyethyl cellulose, PVP, polyacrylamide, polyvinylmethyl ether, partially saponified PVA, etc.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches gypsum or white Portland cement which meets the inorganic binder.  The water-soluble high polymer may be partially saponified PVA and this would meet the polymer.  As for the amount of polymer, the reference teaches a range of amounts that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 6, the reference teaches that a partially saponified polyvinyl alcohol can be utilized as the polymer.

Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoie et al “Effects of Compounding Materials on High Heat Resistant Mold Making Using Inkjet 3D Printer” 
The reference was discussed previously, above.
As for claim 15, while the reference does not recite that the mold is cured it is known in the cement art that cement is cured and accordingly it would have been obvious to cure the material at a desired temperature without producing any unexpected results.  Further the temperature range recited in the claim includes ambient temperature and therefore it would have been obvious to allow the material to cure at ambient temperature absent evidence showing otherwise.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104310918 A.
The reference was discussed previously, above.
As for claim 15, while the reference does not recite that the mold is cured it is known in the cement art that cement is cured and accordingly it would have been obvious to cure the material at a desired temperature without producing any unexpected results.  Further the temperature range recited in the claim includes ambient temperature and therefore it would .

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106365475 A.
The reference teaches, in example 1, a corrosion-resistant cement comprising, in parts by weight, the following raw materials: 280 to 720 parts of cement clinker, 80 to 210 portions of high-molecular polymer, 50 to 150 portions of calcium sulfate, 15 to 45 portions of fly ash, 30 to 60 parts of stabilizer. The method for preparing the corrosion-resistant cement comprises the following steps:
S1: the cement clinker, polymer, calcium sulfate, fly ash at a speed of 800r / min conditions for 2h, for homogenization;
S2: The mixture obtained in step S1 is preheated and decomposed at 800 ° C;
S3: The mixture obtained in step S2 was calcined at 1500 ° C for 30 min;
S4: The mixture obtained in step S3 was ground to a diameter of 0.08 mm and homogenized at a speed of 600 r / min for 15 min.
The instant claims are obvious over the reference.
As for claim 1, the cement clinker and calcium sulfate and fly ash components meet the inorganic binder.  The high-molecular polymer meets the polymer component.  The amount of the polymer overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 4, the reference teaches that the composition is ground to a size of 0.08 mm (80 microns) and therefore the size of the polymer falls within the claimed range.
As for claim 5, the reference teaches that the materials are all ground together, thus meeting this limitation.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 56-092153 A.
The reference teaches, in the abstract, a lightweight heat-insulating mortar composition exhibiting excellent heat insulatability and excellent mechanical strength as well as exhibiting excellent adherability to a base e.g. made of concrete, plywood and gypsum board etc. The mortar composition comprises 10-70 wt.% cement e.g. Portland cement, silica cement and blast furnace cement etc., 8-60 wt.% blast furnace granulated slag, 5-30 wt.% digested prod. of light baked dolomite, 0.5-10 wt.% of PVA, having saponification degree of greater than 50% and polymerisation degree of 500-2,000, and 0.5-5 wt.% of a foamed synthetic resin.

As for claim 1, the reference teaches cement and blast furnace slag which meets the inorganic binder.  The PVA meets the polymer.  The amount of the polymer overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
As for claim 6, as the PVA has a saponification degree of greater than 50% it would therefore be partially saponified.
As for claim 8, this limitation is not required to be present in the composition as the lower limit is 0% and therefore it need not necessarily be present.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claims 7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations recited in these dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
March 31, 2021